Title: From George Washington to Nicholas Cooke, 6 January 1776
From: Washington, George
To: Cooke, Nicholas



Sir
Cambridge January 6. 1776

I received your favour of the 1 Instt and return you my thanks for the Blankets, and your promise of having more procured, as they are much wanted: I did not see Mr Hale who brought them, nor the Account, or the Money should have been Transmitted you by his return—You will please to draw on the Quarter Master General and It shall be immediately paid.
I have seen General Lee since his expedition, & hope that Rhode Island will derive some advantage from It.
I am told that Captn Wallace’s ships have been supplied for some time with provisions by the Town of Newport, on certain conditions stipulated between him and the Committee—When this Treaty first Obtained, perhaps it was right, then there might have been some hopes of an accomodation taking place; But now, when every prospect of it, seems to be cut off by his Majesties late Speech; when the Throne from which we had supplicated redress, breaths forth vengeance & indignation, & a firm determination, to remain unalterable in its purposes, & to prosecute the system & plan of ruin formed by the Ministry against us, should not an end be put to it, & every possible method be fallen upon, to prevent their getting necessaries of any kind? we need not expect to conquer our Enemies by good offices, and I know not what pernicious consequences may result from a precedent of this sort; other places circumstanced as Newport is, may follow the example, and by that means their whole fleet and Army will be furnished with what, It highly concerns us to keep them from; this however, with all deference, I leave to your consideration.
I received a Letter from Governor Trumbull of the 1st Instt by which I am informed, that the Connecticut Assembly are very unamimous in the Common cause & among others, have passed an Act for raising & equipping a fourth of their Militia, to be immediately selected by voluntary Inlistments, with such other able, effective men, as are not Included in their Militia

Rolls, who Incline to Enlist, to act as Minute men for their own or the defence of any of the United Colonies, & this under proper encou[ra]gements—Another Act for restraing & punishing persons Inimical to us & directing proceedings therein—No person to Supply the Minis[teria]l Army or Navy—to give them Intelligence, to Inlist or procure others to Inlist in their Service—to pilot their Vessels or in any way Assist them—under pain of forfeitg his estate & an Impriso[n]m[en]t not exceedg three years—None to write, speak, or Act agt the proceedings of Congress, or their Acts of Assembly, under penalty of being disarmed, & disqualifd from holdg any office—& be further punished by Imprisont &c.—For Seizing & confiscatg for the use of the Colony, the Estates of those, who put or continue to shelter themselves under the protection of the Ministerial fleet or Army, or Assist in carrying on their measures against us—A Resolve to provide 2 Armed Vessells, of 16 & 14 Guns—with a Spy Schooner of 4 & four Row Galleys—An Act exempting the polls of Soldiers from Taxes for the last & ensuing Campaign—Another for Encouragg the making of Salt petre & Gun powder—a Considerable Quantity of both Mr Trumbull hopes to make early in the Spring—he says the Furnace at Middletown is smelting lead & likely to turn out 20 or 30 Tons, & that Ore is plenty—They have also passed an Act, Impowering the Commander in Cheif of the Continentl Army or officers commanding a Detachment or out posts to Administer an Oath & Swear any person or persons to the truth of any matters concerning & relative to the publick Service. The situation of our Affairs seems to call for Regulations like these, & I should think the other Colonies ought to adopt similar ones, or such of them as they have not already made; vigorous Measures & such as at another time would appear extraordinary, are now become absolutely necessary for preserving our Country, against the strides of Tyranny making against us.
Gove[r]nor Trumbull in his List, has not mentioned an Act for Impressing Carriages &c. agreable to the recommendation of Congress, this I hope they have not forgot, It is highly necessary that such an authority should be given under proper restrictions, or we shall be greatly embarrassed when ever the Army or any detachment from it, should find It necessary to

March from hence. I am Sir with very great esteem Your Most Obedt Servt

Go: Washington


P.S. I have received certain Intelligence of the fitting out of a Fleet at Boston, & of the Embarkation of some Troops, & that all the Ships that were in Nantasket road are gone, except two men of War, their destination is not known, but I am persuaded that it is for the Southward, I think for Long Island or New York.

